Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “encoding, by the gated convolutional encoder, the input text to generate a latent representation of the input text; receiving, at a supervised classification engine, extracted linguistic features of the input text and the latent representation of the input text; predicting, by the supervised classification engine, an affect characterization of the input text using the extracted linguistic features and the latent representation; and identifying, by the gated convolutional encoder-decoder model, an affect label of the input text using the predicted affect characterization, wherein the gated convolutional encoder-decoder model is jointly trained using a weighted auto-encoder loss associated with reconstruction engine and a weighted classification loss associated with the supervised classification engine.” Such limitation are similarly recited in claim 9,16.

Related References
Liu et al (Title: Temporal Attention Convlutional Network for Speech emotion Recognition with latent representation) discloses a temporal attention convolutional network (TACN) integrating latent representation. TACN includes latent representation generated by an encoder-decoder and determines emotion of labeled data using a deep neural network using the latent representation and deep representation. (Fig. 1) Such reference fails to disclose the limitations as indicated above.

Fei et al (Title: Topic-Enhanced Capsule Network for Multi-label Emotion Classification) discloses a model comprising a topic module and a capsule module. The topic module generates embedding of a rich topic-keyword representation and capsule module that outputs emotion of the input text features using latent topic attention-based routing and the output of the decoder of the topic module. The capsule module uses a BiLSTM to encode forward and backward hidden representations. The topic module and capsule module are jointly trained by first pre-training the topic module until the topic module is close to convergence via Eq. 4 and jointly trains both modules via Eq. 4 (marginal log likelihood of features) and Eq. 16 (margin loss for learning the j-th emotion capsule). Such reference fails to disclose the limitations as indicated above.

Chen et al (Title: Inducing target specific latent structures for aspect sentiment classification) discloses a model comprising a sequence encoder layer for the input sentence, a structural representation layer that learns a latent induced structure A, a GCN network that represents the latent structure and an aspect oriented classification layer (Fig. 1). Such reference fails to disclose the limitations as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655